Citation Nr: 0709089	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  96-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fractured left zygoma with deviated septum and antrostomy, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to September 
1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.  In a February 2004 decision, the Board denied an 
increased evaluation.   

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a May 2006 decision, 
the Court vacated the Board's February 2004 decision and 
remanded the matter to the Board for readjudication 
consistent with the decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Court's decision reveals several bases for 
remanding this appeal to the RO for further development.

The Court noted that the Board failed to address evidence in 
the record of a diagnosis and complaints of facial numbness, 
and whether the veteran was therefore entitled to a separate 
evaluation for facial numbness.  In addition, the Board 
failed to obtain outstanding medical records that the veteran 
had adequately identified that might have been relevant to 
determining entitlement to a 50 percent evaluation.  The 
Board also relied on the report of a September 2002 VA 
medical examination that failed to provide findings requested 
by an October 2001 Board remand.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Request that the veteran identify, 
and authorize VA to obtain records 
from, all sources of medical records 
pertaining to any surgeries for his 
residuals of fractured left zygoma with 
deviated septum and antrostomy; then, 
obtain and associate with the claims 
file copies of all such records which 
have not been previously secured.

2.  Schedule the veteran for an 
examination to determine the nature and 
current level of severity of the 
veteran's service-connected residuals 
of fractured left zygoma with deviated 
septum and antrostomy.  The report of 
examination should include a detailed 
account of all residuals of a fractured 
left zygoma with deviated septum and 
antrostomy found to be present.  All 
necessary tests, including x-rays, 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner is requested to comment 
on: 1) facial numbness; 2) any degree 
of nasal septum deviation present and 
any airway obstruction resulting 
therefrom; 3) any headaches, pain, or 
tenderness associated with the affected 
sinus; 4) the absence or presence of 
crusting, purulent discharge, or 
osteomylitis; 5) the percentage of 
nasal passage obstruction resulting 
from the veteran's deviated nasal 
septum; and 6) the frequency, nature 
and type of treatment of any 
incapacitating episodes suffered by the 
veteran.

The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale for 
all opinions expressed must be 
provided.  If the examiner finds it 
impossible to provide an opinion 
without resort to pure speculation, the 
examiner should so indicate.

3.  Then, readjudicate the veteran's 
claim for an increased evaluation for 
residuals of fractured left zygoma with 
deviated septum and antrostomy, including 
consideration of entitlement to a 
separate evaluation for facial numbness.  
If the benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


